Citation Nr: 9905727	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-07 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to November 
1980 and from March 1985 to August 1986.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Oakland, California, Regional Office 
(RO).  This matter was remanded to the RO in February 1997 
for additional development.  


FINDING OF FACT

Competent evidence tending to link the veteran's psychiatric 
disorder to service has not been presented.   


CONCLUSION OF LAW

The claim of entitlement to service connection for 
psychiatric disorder is not well-grounded.  38 U.S.C.A. § 
5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

In addition, as the veteran served continuously for ninety 
(90) or more days during a period of war or after December 
31, 1946, if a psychosis became manifest to a degree of 10 
percent within one year from the date of his termination of 
such service, such condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998). 

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court of 
Veterans Appeals (Court) has defined "well-grounded claim" 
as a "plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the veteran further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.


Analysis

The veteran asserts that he incurred a psychiatric disorder 
in service.  He has submitted competent evidence showing that 
he currently has a psychiatric disorder.  Treatment records 
from the S. County Department of Mental Health indicate that 
the veteran was treated for major depression from 1992 to 
1994.  A September 1993 Social Security Administration (SSA) 
determination indicates that since September 1990, the 
veteran had been disabled due to severe affective disorder.  
VA treatment records, dated in 1995, show that the veteran 
was treated for depression.  VA psychiatric examination 
reports, dated in July 1994 and November 1995, reflect 
diagnoses of bipolar disorder.  A March 1997 statement by Dr. 
L.R.C. indicates that the veteran was being treated for a 
generalized anxiety disorder.  Dr. L.R.C. noted that a 
bipolar illness had been diagnosed in the past, but he has 
not observed any manic episodes in the past five years, and 
the veteran's most prominent symptoms were depression and 
anxiety.  VA treatment records, dated in 1998, reflect a 
diagnosis of dysthymia. 

Service medical records show that adjustment disorder with 
mixed emotional features was diagnosed in May 1986.  Service 
records indicate that the veteran and his spouse were 
referred for psychiatric evaluation in May 1986 for a 
"problem adapting family to military life."  It was noted 
that the veteran and his spouse were having a harrowing 
experience during the past year due to the spouse's 
pregnancy.  The veteran was irritable and had difficulty 
sleeping.  His appetite increased which led to a weight gain.  
His depressive symptoms included fatigue, crying spells, lack 
of motivation, and thoughts of suicide.  He also had anxiety 
symptoms and somatic symptoms.  It was noted that the 
veteran's symptoms were in response to his spouse's similar 
distress who bitterly regretted going along with the 
veteran's decision to enter active duty.  Counseling had not 
proved successful in aiding the couple's adjustment 
disorders, which had increased in severity.  Psychological 
testing revealed extreme crisis, extreme anxiety, and 
moderate depression.  It was determined that the veteran's 
adjustment disorder was of such severity that it impaired his 
performance of military duty.  There were no signs of 
psychiatric disorder warranting medical disposition.  It was 
noted that while marital counseling was pursued, resolution 
of the disorder was likely to occur only after administrative 
discharge was assured.  It was noted that the veteran and his 
spouse maintained a single-minded purpose of getting out of 
the Air Force and any further mental health or administrative 
efforts to maintain him on active duty were bound to be 
counterproductive unless discharge action was taken.  

The veteran has not submitted evidence showing that a 
psychosis was diagnosed within one year after separation from 
service in 1986.  The medical evidence of record shows that 
the veteran was first treated for a psychiatric disorder in 
1990.  The veteran reported being treated for a psychiatric 
disorder in 1988, but such treatment records are unavailable.  
Tr. 7.  

The veteran has not submitted competent medical evidence 
establishing a nexus between his current psychiatric disorder 
and his period of service.  The treatment records, medical 
opinions, and examination reports that are associated with 
the claims folder do not medically relate the veteran's 
current psychiatric disorder to his period of service. 

The medical evidence of record shows that after separation 
from service in August 1986, the veteran was first treated 
for a psychiatric disorder in 1990.  Treatment records from 
Dr. A.P. indicate that an adjustment disorder was diagnosed.  
It was noted that the veteran had difficulties with a left 
wrist injury, problems with his attorney, marital problems, 
and employment problems.  The treatment records from Dr. A.P. 
do not medically relate the veteran's adjustment disorder to 
his period of service.  An April 1992 evaluation by Dr. R.J. 
also reflects a diagnosis of an adjustment disorder.  It was 
noted that the veteran was functioning well in employment 
prior to an injury in 1988 and his condition continued in the 
aftermath of a job-related injury and additional injury due 
to a car accident.  The representative has argued that a 
chronic adjustment disorder can be service-connected.  
However, the Board points out that there was a break in the 
symptoms of an adjustment disorder following service, and in 
fact different problems accounted for the post-service 
diagnoses.  Moreover, the current medical evidence does not 
reflect a diagnosis of adjustment disorder.  
The September 1993 SSA determination indicated that the 
veteran had been disabled due to a severe affective disorder 
since September 1990.  The SSA report does not provide a 
medical nexus between the veteran's severe affective disorder 
and his period of service.

The Board points out that there is medical evidence which 
indicates that the veteran's current psychiatric disability 
is not related to his period of service or the in-service 
diagnosis of adjustment disorder.  A November 1995 VA 
psychiatric examination report reflects a diagnosis of 
bipolar disorder, most recent episode depressed.  The VA 
examiner noted that the veteran had a history of symptoms 
consistent with major depression disorder.  The VA examiner 
indicated that at the current time, the veteran continued to 
have symptoms of depression and he did meet the criteria for 
major depressive disorder.  On review of the veteran's 
service medical records, he found no indication that the 
depressive disorder actually had its origin while the veteran 
was in service.  The service medical records described an 
adjustment reaction in response to the veteran's problems 
that he was having on the job as a consequence of the veteran 
not being able to work, gaining weight, and marital problems.  
The VA examiner pointed out that the veteran was not treated 
with anti-depressive medication and was not hospitalized.  
The written progress notes do not indicate that the symptoms 
were particularly severe.  The VA examiner noted that the 
veteran did not actually seek psychiatric treatment until 
1988, at which time it appeared that the veteran's problems 
were related to his job circumstances and a wrist injury.  

The veteran asserts that his current psychiatric disorder was 
incurred in service.  He contends that he suffered from 
chronic depression and anxiety in service due to improper 
treatment by his supervisors.  Although the veteran is 
competent to provide an account of his symptoms, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge."  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran himself does not possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether he incurred a 
psychiatric disability in service or whether his current 
psychiatric disability is etiologically related to service.  
See Espiritu, supra.  There is no competent medical evidence 
to support the veteran's allegations.  The Board points out 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  See Grottveit v. 
Brown, 5 Vet. App. at 93.  The veteran has not submitted any 
other medical opinion to support his claim. 

Accordingly, as there is no competent evidence that medically 
relates the veteran's current psychiatric disorder to his 
period of service, the claim is implausible and not well-
grounded.  Therefore, as a matter of law, the claim must be 
denied.  38 U.S.C.A. § 5107(a).  


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  



	
THOMAS J. DANNAHER
Member, Board of Veterans' Appeals
	

 Department of Veterans Affairs

